Exhibit 10.26
(DYNCORP INTERNATIONAL LOGO) [d67879d6787900.gif]
William L. Ballhaus
President and CEO
March 25, 2009
Mr. Steven T. Schorer
10701 Alloway Drive
Potomac, MD 20854
Dear Mr. Schorer:
I am pleased to offer you employment with DynCorp International LLC (the
“Company”) as President, Global Platform Support Solutions, effective April 6,
2009. In this capacity, your office location will be Falls Church, Virginia, and
you will report directly to me.
You will be classified as an exempt employee. Your salary will be payable in
bi-weekly increments of sixteen thousand nine hundred twenty three dollars and
seven cents ($16,923.07), less statutory deductions, for an annualized rate of
four hundred forty thousand dollars ($440,000.00).
In this position, you will participate in the company’s Executive Incentive Plan
(EIP). Your individual target for FY-10 will be sixty percent (60%) of your
annual salary as of your date of hire. You will receive EIP consideration for
the full Plan Year which, for fiscal year 2009, begins April 6, 2009 and ends
March 31, 2010.
You will also be a participant in the company’s Long Term Incentive Plan which
has been approved by the Compensation Committee of the Board of Directors of
DynCorp International Inc. Your Long Term Incentive Plan Award at time of hire
will be 35,000 Restricted Stock Units in accordance with and subject to the
provisions of the DynCorp International 2007 Omnibus Incentive Plan. These units
are performance based with key terms as summarized on the attached “Term Sheet”
with vesting to occur on June 26, 2011.
You are also eligible to participate in DynCorp International’s flexible
benefits program. You will have ten (10) working days from your starting date to
complete and submit your enrollment form. Regardless of the date on which the
enrollment form is completed during the ten (10) working day enrollment period,
your elections will be effective for you and your eligible dependents as of your
first day of employment. After the enrollment period closes, you will be unable
to change your benefits until the next annual benefits enrollment period.
You will serve as an employee at will. You can resign your employment at any
time and can be terminated at any time. However, in the event the Company
terminates your employment without “Cause,” the Company agrees to pay you a
severance amount equal to 1.0 times your Base Annual Compensation in effect at
time of termination, less standard deductions and withholdings payable at time
of termination. In this event, the Company will also pay you a pro-rated portion
of your Executive Incentive Compensation based on projected Company performance
through the termination date. Should you resign or should the Company terminate
your employment for “Cause,” you will receive only the salary earned by you
through the date of termination and no additional severance payment shall be
made.

 

PAGE 1



--------------------------------------------------------------------------------



 



Mr. Steven T. Schorer
March 25, 2009
Page 2
Further, the Company will require you to execute a document entitled Covenants
and Post-Employment Obligations Agreement, a copy of which is provided with this
letter.
In accordance with federal law, employees are required to furnish proof of their
authorization to work in the United States within three days of the date on
which they begin employment. Therefore, please bring the appropriate documents
to fulfill these requirements on your first day of employment.
This offer of employment is valid for a period of ten (10) working days from the
date of this letter, after which it may be withdrawn. In the event you accept
this offer of employment, please acknowledge via your signature below and return
the executed document to the attention of Dianne Walker, Senior VP of Human
Resources, by either e-mail (Dianne.Walker@dyn-intl.com) or fax (817) 224-1794.
The foregoing summarizes DI’s offer. I look forward to your positive response
and would welcome working closely together to advance DynCorp International’s
global interests and growth.
Sincerely,

     
/s/ William L. Ballhaus
 
William L. Ballhaus
   
President and Chief Executive Officer
   
DynCorp International LLC
   

I accept the offer of employment as stated above. I understand that I have the
right to terminate my employment at any time, with or without cause, and that
DynCorp International retains the same right. I further understand that the
terms of this offer of employment supersede the terms of all previously executed
offers of employment.

     
/s/ Steven T. Schorer
 
Steven T. Schorer

3190 Fairview Park Drive, Suite 700, Falls Church, Virginia, 22042
Phone: (703) 462-7100 — Fax: (703) 462-7210 — www.dyn-intl.com

 

PAGE 2